Citation Nr: 1418842	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-29 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left ankle disability.  

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right wrist disability.  

3. Entitlement to a disability rating in excess of 10 percent for patellofemoral pain syndrome of the right knee.

4.  Entitlement to a disability rating in excess of 10 percent for patellofemoral pain syndrome of the left knee.



REPRESENTATION

Veteran represented by:	Heather E. Vanhoose, Attorney at Law
ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to September 2004. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and December 2010 rating decisions by Department of Veterans Affairs (VA) Regional Offices (RO) in Huntington, West Virginia, and Winston-Salem, North Carolina.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in October 2011.  In addition, the Veteran was scheduled for a Board hearing in April 2014, but did not appear.  That hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).


FINDINGS OF FACT

1.  In an April 2006 rating decision, the RO denied service connection for a left ankle disability; the Veteran did not perfect an appeal as to that decision and it is now final.

2.  Evidence associated with the claims file since the April 2006 denial relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for a left ankle disability.

3.  In an April 2006 rating decision, the RO denied service connection for a right wrist disability; the Veteran did not perfect an appeal as to that decision and it is now final.

4.  Evidence associated with the claims file since the April 2006 denial relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for a right wrist disability.


CONCLUSIONS OF LAW

1.  The April 2006 RO decision, which denied the Veteran's claims of service connection for a left ankle disability and a right wrist disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

2.  The criteria for reopening the claim of service connection for a left ankle disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for reopening the claim of service connection for a right wrist disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Left ankle

The Veteran's original claim of service connection for a left ankle disability was denied by the RO in an April 2006 rating decision because evidence failed to demonstrate a permanent residual or actual disabling disability.  The Veteran did not file a notice of disagreement or submit relevant evidence within one year of the decision and that decision is now final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The evidence associated with the claims file since the April 2006 rating action includes private medical records, statements and written argument submitted by or on behalf of the Veteran.  This evidence is "new" because it was not previously submitted to agency decision makers.

The new evidence includes an October 2011 private treatment record which reflects a diagnosis of a left ankle sprain.  The private examiner stated that there was evidence of chronic instability in the Veteran's left ankle.  He opined that the Veteran's ankle instability was as likely as not a direct result of the injury sustained while in military service.  

This evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for a left ankle disability.  Having found that new and material evidence has been added to the record, the Veteran's claim of service connection for a left ankle disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.

Right wrist

The Veteran's original claim of service connection for a right wrist disability was also denied by the RO in an April 2006 rating decision because evidence failed to demonstrate a permanent residual or actual disabling disability.  The Veteran did not file a notice of disagreement or submit relevant evidence within one year of the decision and that decision is now final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond, 659 F.3d at 1367-8; Buie, 24 Vet. App. at 251-52.

The evidence associated with the claims file since the April 2006 rating action includes private medical records, statements and written argument submitted by or on behalf of the Veteran, to include a hearing transcript.  This evidence is "new" because it was not previously submitted to agency decision makers.

The new evidence includes a February 2009 private treatment record which reflects a diagnosis of right wrist tendonitis.  At the Veteran's October 2011 DRO hearing, he stated that he had suffered from constant right wrist pain since service.  

This evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for a right wrist disability.  Having found that new and material evidence has been added to the record, the Veteran's claim of service connection for a right wrist disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.



ORDER

As new and material evidence has been received, the claim of service connection for a left ankle disability is reopened and to this limited extent, the appeal is granted.

As new and material evidence has been received, the claim for service connection for a right wrist disability is reopened and to this limited extent, the appeal is granted.


REMAND

The Board finds that additional development is needed in this case. 

With regards to the Veteran's left ankle claim, the Veteran's service treatment records show that the Veteran was treated for a left ankle condition in May 2004.  A March 2006 VA examination report indicates that the Veteran had a history of a left ankle sprain.  The examiner opined that the pain was the primary limiting factor and was secondary to the Veteran's term in military service.  An October 2011 private examination report shows that the Veteran was diagnosed with a left ankle sprain.  The private physician stated that the Veteran's ankle instability was as likely as not a direct result of the injury sustained while in military service.  Since the last VA examination, the evidence at least indicates that the Veteran may have a current left ankle disability related to his military service.  Thus, the Board finds it necessary to remand the claim for another VA examination and medical opinion.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regards to the Veteran's right wrist claim, a September 2003 service treatment record indicates that the Veteran complained of right wrist pain.  He was assessed with right wrist tendonitis.  A February 2009 private treatment record reflects a diagnosis of right wrist tendinitis.  The Veteran has not been afforded a VA examination to determine whether his right wrist disability is related to his military service.  Accordingly, a VA examination is necessary to decide this claim.  See 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.

With regards to the Veteran's claims for an increased disability rating for his service-connected right knee disability and left knee disability, the record shows that his last examination was in May 2011.  At the examination, it was noted that the Veteran arrived in a wheelchair due to the reported "locking" of his right knee.  Upon examination, the Veteran's right knee flexion was to 90 degrees.  The Veteran's right knee extension was 40 degrees.  The examiner noted that the Veteran would not allow him to extend his leg beyond 40 degrees of flexion. 

Ordinarily, the passage of time alone does not trigger the need for a new examination.  See VAOPGCPREC 11-95 (1995); see also Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Here, however, given that it has been three years since his last examination and because the Veteran's measurements were affected by the his inability to move his right leg due to his reported locking episode, the Board finds that a new VA examination is warranted for both his service-connected right and left leg disabilities.
 
Lastly, relevant ongoing medical records should be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for his left ankle and right wrist disabilities, and his service-connected right knee and left knee disabilities.  After securing any necessary release, the RO should request any nonduplicative records identified by the Veteran.

In addition, obtain any relevant VA treatment records and associate them with the claims file.  

2.  Thereafter, schedule the Veteran for a VA examination to address the nature and etiology of the Veteran's claimed left ankle and right wrist disabilities.  The entire claims file must be reviewed by the examiner.

The examiner must identify the Veteran's current left ankle and right wrist disabilities.

The examiner must then determine the nature and etiology of the Veteran's left ankle disability and right wrist disability.  In doing so, the examiner must provide the following opinions:

a.  Is it at least as likely as not (50 percent probability or greater) that any identified left ankle disability had its onset in service or is otherwise related to service?  

b.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's right wrist disability had its onset in service or is otherwise related to service?  

The examination report must include a complete rationale for all opinions expressed.

3.  Also, schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected right knee and left knee disabilities.  The claims folder should be made available to and reviewed by the examiner and all necessary tests should be performed.

The examiner should perform an appropriate range of motion examinations, expressing all findings in degrees and noting the degree where painful motion, if any, is present, on both flexion and extension.  Further, the examiner should note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing.  The examiner must also indicate whether, and to what extent, there is any instability, subluxation or locking. 

The examination report must include a complete rationale for all opinions expressed.

4.  Finally, after completion of the above development and any other necessary development, the Veteran's claims should be readjudicated.  If the claims remain denied, he and his representative should be provided with a supplemental statement of the case and be given an opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


